Citation Nr: 1141864	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-11 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for major depressive disorder.

2.  Entitlement to an initial disability rating greater than 10 percent for residuals of a ischemic stroke.

3.  Entitlement to a disability rating greater than 10 percent for diabetic nephropathy with hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO decisions of May 2006, March 2007, and July 2007.  The Veteran presented sworn testimony in support of his appeal during a September 2008 hearing before an RO Decision Review Officer.  Although he had previously requested a hearing before a Veterans Law Judge, he withdrew this request in September 2009.  38 C.F.R. § 20.704(e).  The Board will therefore proceed to review his appeal, based on all the evidence currently of record.

The Veteran perfected an appeal as to the additional issues of entitlement to service connection for post-traumatic stress disorder and entitlement to a total disability rating based upon individual unemployability.  He withdrew the appeal as to post-traumatic stress disorder in a signed statement received in September 2008.  See 38 C.F.R. § 20.204.  His claim for a total disability rating based upon individual unemployability was granted in a February 2009 RO decision.  This grant represents a complete resolution of the appeal as to that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran did not challenge the effective date assigned to this grant.

The Veteran has mentioned in written statements that he believes his daughter has spina bifida related to his exposure to Agent Orange and other herbicides in Vietnam.  He filed a formal claim for VA benefits on her behalf in November 2008.  There is no indication in the claims file that the RO has taken any action as to this claim.  In the event that the RO has not yet acted upon the claim, it is hereby referred for appropriate action.

The issue of entitlement to a disability rating greater than 10 percent for diabetic nephropathy with hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected major depressive disorder results in occupational and social impairment with occasional decrease in efficiency although he generally functions satisfactorily in this regard.  

2.  The Veteran has no current physical residuals of the ischemic stroke which he experienced in October 2006.  


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for an award in excess of a 30 percent disability rating for major depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.125, 4.126, 4.130, Diagnostic Code 9434 (2011).

2.  A disability rating greater than 10 percent is not warranted for residuals of an ischemic stroke.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344, 4.124a, Diagnostic Code 8009 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts his depressive disorder and stroke residuals cause greater impairment than is reflected in the currently-assigned disability ratings.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such information was provided in letters of March 2006 and December 2006, prior to the initial adjudications of the claims.  In Dingess the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") also held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 491.  Therefore, no further notice to the veteran of the evidence necessary to support the initial ratings for his depression and ischemic stroke residuals is required.  

The Veteran's service treatment records, private medical records, and VA medical records have been obtained.  He has been provided with VA medical examinations pertinent to the appeal.  He presented sworn testimony during a hearing at the RO.  He and his representative have presented written argument in support of the claim.  We are satisfied that all relevant and obtainable evidence pertaining to the issues decided herein has been obtained.  All relevant records and contentions have been carefully reviewed.  Thus, the Board concludes that VA has satisfied its duties to notify and assist as to the issues decided herein.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In a claim for an original or an increased rating, it is presumed that the veteran seeks the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy when less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

Because the veteran has perfected an appeal as to the assignment of the initial ratings for his depression and ischemic stroke residuals following the initial awards of service connection, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective dates of the initial grants of service connection until the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

	Major depressive disorder

Under the governing regulatory criteria, major depressive disorder is rated under a "General Rating Formula for Mental Disorders."  38 C.F.R. § 4.130 (Diagnostic Code 9434).  The pertinent provisions of the General Formula are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  [100 percent]  38 C.F.R. § 4.130 (Diagnostic Code 9434).  

The psychiatric symptoms discussed above are not exclusive; they are examples of typical symptoms for the listed percentage ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Put another way, the severity represented by those examples may not be ignored.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  All diagnoses of mental disorders must conform to the psychiatric standards set forth in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV).  38 C.F.R. § 4.125.

A review of the Veteran's VA medical records throughout the time period at issue, from April 2007 until the present, reflects the Veteran's depression is associated with his significant physical problems.  Thus, when he experienced a mild stroke in October 2006, with transitory associated speech impairment, his depression increased.  He initially sought mental health care in April 2007, when his primary care physicians referred him to the VA mental health clinic.  At that point, the evaluating psychiatrist noted that he underwent an increase in his depression in 2006, when he had had a pacemaker implanted and also experienced the stroke.  At that time, the Veteran reported that his entire life had changed, in that he could no longer participate in many of his prior activities.  The psychiatrist assigned a diagnosis of a moderate episode of major depressive disorder, and assigned a Global Assessment of Functioning (GAF) Score of 55.  He also suggested that the Veteran try an antidepressant medication with the goal of remitting his depression.  

His subsequent VA mental health clinic records reflect that he takes an antidepressant medication, and that he attended regular therapy sessions for several months during a depressive episode.  His care providers assigned Global Assessment of Functioning (GAF) Scores regularly and re-evaluated the Scores regularly, as well.  The report of a May 2007 mental health clinic visit reflects a GAF Score of 60, and the psychiatrist noted that the Veteran's  major depressive disorder was improving.  He again noted that the goal of treatment was the remission of the Veteran's depression and identified an expected duration toward the goal of six to twelve months.  According to a June 2007 VA examination report, the examiner assigned a GAF Score of 67.  The examiner also assigned a diagnosis of mild major depressive disorder and noted that the prognosis for improvement of the Veteran's psychiatric condition and functional impairment was good.  In a June 2007 mental health clinic note, his treating physician assigned a GAF Score of 70 and described the Veteran's moderate episode of major depressive disorder as in remission with medication.  In August 2007, the psychiatrist noted that the Veteran appeared to have a had a clear depressive episode of six months duration, which was in remission, with the medication.  A GAF Score of 70 was again assigned.  He recommended that the veteran be discharged from the mental health clinic to be followed in the primary care clinic, with the continuation of the antidepressant medication.  Subsequent primary care records reflect that he continued to take the antidepressant.  

The Veteran returned to the VA's mental health clinic in February 2009, with complaints of increasing depression.  The physician suggested an increase in the dosage of his antidepressant medication, back to the dosage he had been taking in 2007.  A GAF Score of 60 was assigned.  The Veteran was not given a return appointment; rather he was instructed to make an appointment if he felt he needed one.  Review of his VA medical records during the following two months shows that although he discussed his depression with his primary care provider, he did not again seek mental health counseling. 

Upon review of the evidence of record, the Board holds that the preponderance of the evidence is against the assignment of a disability rating greater than 30 percent for depression at any point during the appeal period.  He was experiencing a moderate depressive episode when service connection was granted, and indeed, it was at this point, when his impairment appears to have been the greatest.  The mental health clinic records reflect that the episode lasted approximately six months, and was considered to be in remission when he was discharged from the mental health clinic in August 2007.  Although he continues to require antidepressant medication, he does not require therapy and it is considered by his treating physicians that his depression is controlled with medication and in remission.  The GAF scores assigned during the appeal period reflect this analysis.  He was given a score of 60 during his initial mental health visit in May 2007, shortly after the triggering physical problems occurred and prior to beginning the medication.  According to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, a score of 60 represents moderate symptoms or moderate difficulty in social, occupational, or school functioning.  However, within a month, his depressive symptomatology had improved to a 67 and a 70 in June 2007, with every subsequent score being a 70.  A GAF score of 70 represents some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, to include some meaningful interpersonal relationships.  

Given this situation, the Board cannot find that a disability rating greater than 30 percent is warranted for the Veteran's major depressive disorder.  Although a staged rating based upon the remission of his depression after 2007 was considered, the evidence showing that he experienced another episode, with the assignment of a lower GAF score in February 2009 weighs against this option.  Rather, a 30 percent disability rating more accurately represents the Veteran's overall level of impairment related to depression throughout the appeal period.  In this regard, it is important to emphasize that at no point does the Veteran's symptomatology, as reflected in his medical records, his hearing testimony, and his written statements, warrant a disability rating in excess of 30 percent.  The preponderance of the evidence is against the claim and the appeal must be denied.

	Ischemic stroke residuals

As noted above, the Veteran suffered an ischemic stroke during an October 2006 hospitalization, when a cardiac pacemaker was also implanted.  Records reflecting the episode show that he had some slight facial drooping and a little slurred speech after the stroke.  However, the facial drooping resolved with time, and he received some speech therapy which solved the speech residual problem.  According to current medical records and to the report of an April 2007 VA examination, he has no current physical residuals of the ischemic stroke.  

Governing regulation provides that upon an event such as an ischemic stroke, or a brain hemorrhage, the residuals of this event should be rated as 100 percent disabling under the provisions of Diagnostic Codes 8007 through 8009 for six months.  Thereafter the residuals should be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function affected according to the appropriate diagnostic code, with a minimum rating of 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8009.  A note appended to this portion of the rating schedule provides, "it is required for the minimum ratings for residuals under diagnostic codes 8000 - 8025, that there be ascertainable residuals. . . . when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation [must] be cited, in addition to the codes identifying the diagnoses."

In accordance with these guidelines, when the RO granted service connection for residuals of an ischemic stroke, a 100 percent rating was assigned effective as of October 2006, when the stroke occurred.  The disability rating was then reduced to 10 percent effective in May 2007.  Because this rating schema is built into the rating code pertaining to strokes and stroke residuals and reflects the nature of the acute disability involved, it is not subject to the protective provisions regarding the reduction of disability ratings which have been assigned to stable disabilities and which have been in effect for long periods of time.  38 C.F.R. § 3.344(c), and see Reizenstein v. Shinseki, 583 F.3d 1331 (Fed.Cir. 2009).

In this case, the Veteran has not identified any particular symptoms related to his stroke.  He acknowledges that his speech has returned and no facial droop remains.  During the September 2008 hearing, he stated that he has trouble with steps, hills, and generally moving fast, and that he believed these things were related to his stroke.  However, other medical evidence tends to relate these symptoms to deconditioning, and to shortness of breath related to his smoking habit.  As set forth above, the April 2007 neurological examiner found no physical residuals of the ischemic stroke.  In any event, as a lay person with no particular medical expertise, the Veteran is not competent to opine as to medical etiology or to render medical opinions.  Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In conclusion, the preponderance of the evidence is against the claim as no stroke residuals are shown to support the award of any compensation beyond the regulatory minimum 10 percent which is currently assigned.  The appeal must therefore be denied.

Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

In this case, there is no indication that the schedular criteria fail to contemplate the Veteran's level of disability or symptomatology with regard to either his depressive disorder or his stroke residuals; as such there is no basis for referring this case for consideration of an extra-schedular rating.  Thun.  Additionally, we acknowledge that the Veteran is already in receipt of a total disability rating based upon individual unemployability due to service-connected disabilities, awarded under the provisions of 38 C.F.R. § 4.16.  


ORDER

A disability rating greater than 30 percent for major depressive disorder is denied.

A disability rating greater than 10 percent for ischemic stroke residuals is denied.


REMAND

The RO granted service connection for diabetic nephropathy with hypertension in a May 2006 decision.  A 60 percent disability rating was assigned under the provisions of 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7541.  It was specifically noted at the time that there was a likelihood of improvement in the level of disability resulting from this disease and that therefore the 60 percent assigned evaluation was not considered permanent, and that a future review examination would be provided.  Such an examination was conducted in January 2007.  In a March 2007 decision, the RO proposed to reduce the rating assigned from 60 percent to 10 percent, not under the provisions of 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7541, but under the criteria for rating hypertension, set forth in 38 C.F.R. § 4.104, Diagnostic Code 7101.  Despite having previously provided notice that the 60 percent rating was not considered permanent, the RO followed the procedures set forth for the reduction of disability ratings in 38 C.F.R. § 3.105(e), and eventually effectuated the 10 percent rating in October 2007.  

Under the governing rating criteria, diabetic nephropathy is rated based on the resulting renal dysfunction.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7541.  Renal dysfunction, in turn, is rated based on the specific criteria set forth in 38 C.F.R. § 4.115a.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; or BUN more than 80mg%, or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular is rated as 100 percent disabling.  Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion is rated as 80 percent disabling.  Renal dysfunction with constant albuminuria with some edema; or definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic Code 7101 is rated as 60 percent disabling.  Renal dysfunction with constant albumin or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101 is rated as 30 percent disabling.  Renal dysfunction with albumin and casts with a history of acute nephritis, or hypertension noncompensable under Diagnostic Code 7101 is rated as 0 percent disabling.  38 C.F.R. § 4.115a.

The medical evidence pertaining to the Veteran's diabetic nephropathy with hypertension appears somewhat conflicting.  Although the January 2007 VA examination report reflects no diabetic nephropathy whatsoever, other evidence is less clear.  The report of a November 2007 VA examination reflects evidence of urinary "protein spill" and of poorly controlled blood pressures.  Additionally, the examiner identified peripheral edema linked to diabetes-related cardiac problems, but also stated that there were no symptoms of diabetic nephropathy.  Subsequent kidney testing was interpreted as "normal for you" in July 2008.  Mild edema was noted during a February 2009 cardiology consultation.  Other records reflect that he was "at goal" regarding controlling his diabetes, but that he continued to have nephrology testing done.  

Given this situation, the Board is of the opinion that the various findings reflected in these medical records need to be reconciled and explained by someone with medical expertise in interpreting these apparently-conflicting findings.  Therefore, another VA examination should be conducted, with particular attention to the Veteran's kidney function tests, including the albuminuria/other protein, the edema and the etiology of the edema, and how it all correlates with his hypertension.

As the Veteran continues to receive VA medical care, his medical records should be updated for the file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran at the Omaha VA Medical Center and all related clinics subsequent to February 2009 for inclusion in the Veteran's claims file.

2.  The veteran should be afforded a VA examination by a physician with expertise in diabetes and diabetic nephrology to perform a longitudinal review of the Veteran's kidney function and hypertension from January 2006 until the present.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to review and reconcile the apparently-conflicting historical evidence of record regarding the Veteran's kidney function and hypertension, and to render an opinion as to the current level of impairment, and an explanation as to the interrelationship of the various etiologies at work in the Veteran's case.  The complete rationale for all opinions expressed should be fully explained.

3.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


